NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BARBARA K. PARMENTER,                           No. 20-35696

                Plaintiff-Appellant,            D.C. No. 6:20-cv-00792-MK

 v.
                                                MEMORANDUM*
WILMINGTON SAVINGS FUND
SOCIETY, FSB, Not in its individual
capacity but as trustee for BCAT 2017-19TT
and BCAT 201719TT; SHELLPOINT
MORTGAGE SERVICING,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Oregon
                   Michael J. McShane, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Barbara K. Parmenter appeals pro se from the district court’s judgment

dismissing her action alleging federal and state law claims and seeking to prevent



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
foreclosure on property in Oregon. We have jurisdiction under 28 U.S.C. § 1291.

We affirm.

      In her opening brief, Parmenter failed to address any of the grounds for

dismissal and has therefore waived her challenge to the district court’s order

dismissing her action for failure to prosecute. See Indep. Towers of Wash. v.

Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider any claims

that were not actually argued in appellant’s opening brief.”); Acosta-Huerta v.

Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by argument in pro se

appellant’s opening brief are waived); see also Greenwood v. FAA, 28 F.3d 971,

977 (9th Cir. 1994) (“We will not manufacture arguments for an appellant, and a

bare assertion does not preserve a claim . . . .”).

      We do not consider Parmenter’s renewed request for appointment of counsel

set forth in her opening brief. In Docket Entry No. 18, this court denied

Parmenter’s motion for appointment of counsel and ordered that no motions for

reconsideration, clarification, or modification of the denial shall be filed or

entertained.

      All other pending motions and requests are denied.

      AFFIRMED.




                                            2                                     20-35696